SMITH, CULVER, Associate Judge.
This appeal seeks reversal of a judgment of conviction, sentence and revocation of probation, all' entered in the Court of Record in and for Brevard County, Florida. Appellant, on July 12, 1970, had been charged with breaking and entering with intent to commit grand larceny. After first pleading not guilty, he later changed his plea to guilty of the lesser included offense of breaking and entering with intent to commit petit larceny. The Court accepted this plea, withheld adjudication of guilt, and entered an order placing Appellant on probation.
On April 17, 1972, Appellant was charged with violating his probation, and on hearing his probation was revoked and he was sentenced to confinement for a period of five years.
Appellant has framed three points on appeal, but only point III need be considered since Appellee concedes it to be well taken and concludes in its brief that the judgment of conviction and sentence must be reversed for a new hearing on probation violation. We agree.
*584A review of the record reveals that the instant case falls squarely within the holding of Hooks v. State, Fla.App.1968, 207 So.2d 459. No hearing, as contemplated by Florida Statute ch. 948, was held. The cause must be returned to the Court below for a proper hearing, after the required notice, on probation violation.
Reversed and remanded for further proceedings consistent herewith.
CROSS and MAGER, JJ., concur.